Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 7/6/2022 has been entered
Claims 1-6 and 9-20 are rejected.
Claim 7 is objected.
Claim 8 is canceled.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device arranged to transmit” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A device arranged to transmit” has well understood structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-20 are rejected under 35 U.S.C 103 as being unpatentable over Hoffman (US 2013/0028202) in view of Tzannes (US 2012/0026908) and Jazra (US 2012/0033612).

Regarding Claim 1, Hoffman teaches a device arranged to transmit data in a discontinuous operation network, the device comprising provider equipment configured to (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set): 
transmit data onto lines in the discontinuous operation network that transmits data during normal operation and transmits quiet or idle symbols on some lines during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I) ; 
Hoffman does not explicitly teach the below limitation:
dynamically set a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines, wherein the device is configured to set the transmission time instance to achieve a power consumption for a set of specific disabled and enabled lines.
However Tzannes teaches the below limitations:
dynamically set a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines for a set of specific disabled and enabled lines (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, it is interpreted that a time slot is a specific time slot for the data transmission, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by teaching the selection of a transmission opportunity based on data rate requirements as taught by Tzannes.    Because Hoffman and Tzannes teach data transmission in a wireless network, and specifically Tzannes teaches selection of a transmission opportunity based on data rate requirements for the benefit of the analogous art diagnostics in an access network (Tzannes, paragraph 2).
Hoffman and Tzannes do not explicitly teach the below limitations:
(dynamically set a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines), wherein the device is configured to set the transmission time instance to achieve a power consumption (for a set of specific disabled and enabled lines);
However Jazra teaches the below limitation:
(dynamically set a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines), wherein the device is configured to set the transmission time instance to achieve a power consumption (for a set of specific disabled and enabled lines) (Jazra, paragraph 42, transmission behavior is optimized based on stochastic functions that maximize one or more desirable traits such as power consumption, paragraph 78, in one embodiment, the time interval is set by the transmitter based on transmitter considerations such as power consumption, it is interpreted that a time interval is a specific time interval during which the data transmission occurs);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Tzannes by selecting a time instance based on power consumption needed as taught by Jazra.    Because Hoffman, Tzannes, and Jazra teach data transmission in a wireless network, and specifically Jazra teaches selecting a time instance based on power consumption needed for the benefit of the analogous art of reducing data transmission overhead by delaying transmission of data (Jazra, paragraph 3).

Regarding Claim 2, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 3, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance by initiating an online reconfiguration procedure (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines, the setting of the TXOPs for the nodes is interpreted as an online reconfiguration procedure).

Regarding Claim 4, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance based on active configurations of the lines (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines).

Regarding Claim 5, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance dynamically by setting the transmission timing during showtime (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, Jazra, paragraph 77, systems can use dynamically adjusted time intervals to optimize operation).

Regarding Claim 6, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to quasi dynamically set the transmission time instance (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, Jazra, paragraph 77, systems can use dynamically adjusted time intervals to optimize operation, both the dynamic setting of the time instance in Tzannes and Jazra could be considered quasi-dynamic since it is not defined what quasi-dynamic means).

Regarding Claim 10, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to modify bits or gains during discontinuous operation based on which lines are transmitting and which are not (Tzannes, paragraph 281, bit allocation value per subcarrier measurements, BATVps, may be used by a network to detect and correct high packet loss or limited coverage and to optimize or improve network performance, time slots can be allocated to nodes based on BATVps measurements).

Regarding Claim 11, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance based on a line joining the discontinuous network (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if a line is added, i.e. a node joins, then the Domain Master would allocate a TXOP to the node).

Regarding Claim 12, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to transmit the quiet symbols during discontinuous operation with zero power (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set).

Regarding Claim 13, Hoffman teaches a device arranged to transmit data in a discontinuous operation network, the device comprising premises equipment configured to (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set): 
transmit data onto a line amongst a plurality of lines in the discontinuous operation network, wherein that the data is transmitted during normal operation and transmits quiet or idle symbols on the line during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I); 
transmit the data (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I);
Hoffman does not explicitly teach the below limitations:
dynamically receive a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of the line; and 
(transmit the data) with the transmission time instance of the data, wherein the transmission time instance is set to achieve a power consumption for a set of specific disabled and enabled lines.
However Tzannes teaches the below limitations:
dynamically receive a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of the line (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, it is interpreted that a time slot is a specific time slot for the data transmission, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines);
(transmit the data) with the transmission time instance of the data for a set of specific disabled and enabled lines (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, it is interpreted that a time slot is a specific time slot for the data transmission, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by teaching the selection of a transmission opportunity based on data rate requirements as taught by Tzannes.    Because Hoffman and Tzannes teach data transmission in a wireless network, and specifically Tzannes teaches selection of a transmission opportunity based on data rate requirements for the benefit of the analogous art diagnostics in an access network (Tzannes, paragraph 2); 
Hoffman and Tzannes do not explicitly teach the below limitations:
(transmit the data with the transmission time instance of the data), wherein the transmission time instance is set to achieve a power consumption (for a set of specific disabled and enabled lines);
However Jazra teaches the below limitation:
(transmit the data with the transmission time instance of the data), wherein the transmission time instance is set to achieve a power consumption (for a set of specific disabled and enabled lines) (Jazra, paragraph 42, transmission behavior is optimized based on stochastic functions that maximize one or more desirable traits such as power consumption, paragraph 78, in one embodiment, the time interval is set by the transmitter based on transmitter considerations such as power consumption, it is interpreted that a time interval is a specific time interval during which the data transmission occurs);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Tzannes by selecting a time instance based on power consumption needed as taught by Jazra.    Because Hoffman, Tzannes, and Jazra teach data transmission in a wireless network, and specifically Jazra teaches selecting a time instance based on power consumption needed for the benefit of the analogous art of reducing data transmission overhead by delaying transmission of data (Jazra, paragraph 3).

Regarding Claim 14, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to transmit the data with the transmission time instance of the data of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 15, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to transmit the data with the transmission time instance in accordance with an online reconfiguration procedure (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines, the setting of the TXOPs for the nodes is interpreted as an online reconfiguration procedure).

Regarding Claim 16, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to set the transmission time instance based on active configurations of the lines (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines).

Regarding Claim 17, Hoffman, Tzannes, and Jazra further teach wherein the device is configured to transmit the quiet symbols during discontinuous operation with zero power (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set).

Regarding Claim 18, Hoffman teaches a method to transmit data in a discontinuous operation network, the method comprising: 
transmitting data onto lines in the discontinuous operation network that transmits data during normal operation and transmits quiet or idle symbols on some lines during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I); 
Hoffman does not explicitly teach the below limitation:
dynamically setting a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines, wherein the transmission time instance is set to achieve a power consumption for a set of specific disabled and enabled lines.
However Tzannes teaches the below limitation:
dynamically setting a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, it is interpreted that a time slot is a specific time slot for the data transmission, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by teaching the selection of a transmission opportunity based on data rate requirements as taught by Tzannes.    Because Hoffman and Tzannes teach data transmission in a wireless network, and specifically Tzannes teaches selection of a transmission opportunity based on data rate requirements for the benefit of the analogous art diagnostics in an access network (Tzannes, paragraph 2).
Hoffman and Tzannes do not explicitly teach the below limitations:
(dynamically setting a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines), wherein the transmission time instance is set to achieve a power consumption for a set of specific disabled and enabled lines;
However Jazra teaches the below limitation:
(dynamically setting a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines), wherein the transmission time instance is set to achieve a power consumption for a set of specific disabled and enabled lines (Jazra, paragraph 42, transmission behavior is optimized based on stochastic functions that maximize one or more desirable traits such as power consumption, paragraph 78, in one embodiment, the time interval is set by the transmitter based on transmitter considerations such as power consumption, it is interpreted that a time interval is a specific time interval during which the data transmission occurs);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Tzannes by selecting a time instance based on power consumption needed as taught by Jazra.    Because Hoffman, Tzannes, and Jazra teach data transmission in a wireless network, and specifically Jazra teaches selecting a time instance based on power consumption needed for the benefit of the analogous art of reducing data transmission overhead by delaying transmission of data (Jazra, paragraph 3).

Regarding Claim 19, Hoffman, Tzannes, and Jazra further teach wherein the step of setting the transmission time instance sets the transmission timing of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 20, Hoffman, Tzannes, and Jazra further teach wherein the method further comprises the step of initiating an online reconfiguration procedure (Tzannes, paragraph 197, time slots can be allocated for transmission and/or reception to nodes in the network based on the data rate measurements, paragraphs 219-222, based on the data rate requirements for each node and the measured data rates, the Domain Master may allocate the TXOPS to the nodes based on data rate request for each node, paragraph 194, the measurements can be performed dynamically on an event such as a change in data rate, hence if the data rate needed for a node changes the Domain Master may need to allocate a different TXOP to the node, the various nodes, whether transmitting or not, would be the various enabled and disabled lines, the setting of the TXOPs for the nodes is interpreted as an online reconfiguration procedure).

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Hoffman (US 2013/0028202), Tzannes (US 2012/0026908), and Jazra (US 2012/0033612), and further in view of Lindoff (US 2009/0296864).

Regarding Claim 9, Hoffman, Tzannes, and Jazra teach all the limitations of parent claim 1, but do not explicitly teach wherein the device is configured to use precoder coefficients of a disabled line to estimate an effect on crosstalk without the disabled line.
However Lindoff teaches wherein the device is configured to use precoder coefficients of a disabled line to estimate an effect on crosstalk without the disabled line (Lindoff, Fig 1, paragraph 15, channel estimator estimates channel coefficients as well as interference, hence interference could be estimated based on the channel coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman, Tzannes, and Jazra by using coefficients of a disabled line to estimate the effect of crosstalk as taught by Lindoff.    Because Hoffman, Tzannes, Jazra, and Lindoff teach transmission in a wireless network, and specifically Lindoff teaches using coefficients of a disabled line to estimate the effect of crosstalk for the benefit of the analogous art of utilizing downlink channel bandwidth in detecting whether UE is out of sync (Lindoff, paragraph 2).

Allowable Subject Matter
Claim(s) 7 would be objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination that the transmission timing is based on a set of configurations of the lines, data rate per link, power of the I’th line, a power limit, and a total number of lines as described in claim 7.  Claim(s) 7 is objected to be allowed because of the combination of other limitation(s) and the limitation listed above.

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used. Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
•	Frenzel (US 2012/0026926) 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/             Examiner, Art Unit 2412               

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412